Title: To Benjamin Franklin from Michel-René Hilliard d’Auberteuil, [c. 11 July 1784]
From: Hilliard d’Auberteuil, Michel-René
To: Franklin, Benjamin




Monsieur
[c. July 11, 1784]

J’envoye a votre excellence un petit ouvrage auquel je n’attache aucune pretention, mais qui peut être trouvera grace à vos yeux parcequ’il vous rapellera des lieux ou l’on ne prononce votre nom qu’avec reconnaissance et ou vous avez commencé d’acquerir une gloire immortelle.
Je saisis avec beaucoup de plaisir cette occasion de vous reiterer l’assurance de mon attachement et de mon respect

hilliard D’auberteuil



comme j’ai cedé le manuscrit à un libraire forain vous trouverez beaucoup de fautes d’impression mais il vous sera facile d’y supleer.

 
Notation: Hilliard D’auberteuil
